Citation Nr: 1436298	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-26 189	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for tennis elbow, to include as secondary to a service-connected left ankle disability.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability, to specifically include a detached retina, claimed to have resulted from VA medical and surgical treatment from November 2007 to August 2008.

3. Entitlement to an effective date prior to July 31, 2006, for the assignment of a 40 percent rating for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June and September 2009 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the San Diego, California RO.  In his May 2010 VA Form 9 (substantive appeal), the Veteran requested a Board hearing; he withdrew the request in a June 2014 statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

In a June 2008 statement, the Veteran asserted he had tennis elbow (lateral epicondylitis) as a result of his service-connected left ankle disability that requires the use of a cane to ambulate.  VA treatment records show he has a diagnosis of bilateral lateral epicondylitis, but such disability was not noted on a January 2012 VA joint examination.  An examination to ascertain whether he has an elbow disability, including tennis elbow, and, if so, its etiology, is needed. 

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional left eye disability, to specifically include a detached retina, claimed to have resulted from VA medical and surgical eye treatment from November 2007 to August 2008.  In an August 2008 statement, he asserted the VA's improper use of laser treatment damaged his left eye.  

A November 2006 VA eye consultation note shows the Veteran was found to have left eye quiescent proliferative diabetic retinopathy and moderately active non-proliferative retinopathy as well as blurred vision secondary to myopia, astigmatism, and presbyopia.  VA eye treatment notes show the Veteran underwent focal and pan retinal photocoagulations of the left eye in November 2007, January 2008, April 2008, August 2008 and November 2008.  An August 2008 note shows an assessment of a history of cotton-spot macular edema, status post focal, and tractional retinal detachment of the left eye.  

The contentions and the evidence raise critical medical questions that must be addressed with competent medical evidence to allow for an informed appellate review of this issue.  The evidence reflects that the Veteran sustained a retinal detachment which became manifest in the course of VA medical and surgical eye treatment from November 2007 to August 2008, and that he has experienced potentially pertinent chronic symptoms since then.  Whether any current chronic disability has been caused or permanently aggravated by the VA medical and surgical eye treatment from between November 2007 and August 2008 must be addressed by competent medical evidence.  Likewise, whether any medical disability associated with the Veteran's VA medical and surgical eye treatment from November 2007 to August 2008 involved carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or an event not reasonably foreseeable, must be established by competent medical evidence.

The Veteran seeks an effective date prior July 31, 2006, for the assignment of a 40 percent rating for a left ankle disability.  A June 2005 rating decision assigned a temporary total rating for the left ankle disability for the period from December 14, 2004 to June 30, 2005 (continuing thereafter the 30 percent rating previously assigned).  VA treatment records associated with the record show he was regularly followed by the San Diego VA Medical Center's orthopedic surgery clinic for his left ankle disability during this time, but it appears the complete records of such treatment from the period of July 2005 to July 2006 are not associated with the Veteran's record.  As all outstanding records of VA treatment for the Veteran's left ankle disability are pertinent evidence (and because VA records are constructively of record), they must be obtained.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record all records of VA treatment the Veteran has received for his left ankle disability that are not already associated with the Veteran's record (to specifically include any records of treatment from the San Diego VAMC's orthopedic surgery clinic from July 2005 to July 2006).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should arrange for the Veteran to be examined by an ophthalmologist to secure an advisory medical opinion in connection with his claim seeking compensation under 38 U.S.C.A. § 1151 for additional left eye disability, to specifically include a detached retina, claimed to have resulted from VA medical and surgical treatment from November 2007 to August 2008.  The Veteran's record (to include this remand and his postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  The history elicited from the Veteran must include his allegations as to what additional  disability, i.e., pathology, symptoms, impairment, he believes has resulted from VA treatment.  Upon review of the record and interview and examination of the Veteran, the consulting physician should provide opinions that respond to the following:

(a) Please identify (by diagnosis and symptoms) any (and all) additional left eye disability found, to specifically include the postoperative detached retina.
(b) Please identify which left eye disability pathology/symptoms/diagnoses (i) pre-existed the Veteran's VA left eye treatment beginning in November 2007 and (ii) which appeared in the course of, or following, such treatment.  
(c) Is any additional (i.e. to that existing prior to November 2007) left eye disability, to specifically include a detached retina, shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA in connection with the VA medical and surgical treatment provided the veteran from November 2007 to August 2008?  If so, please identify all such pathology and symptoms.  The explanation of rationale for the response to this question should address the standard of care the Veteran received.  
(d) If the response to (b) is no, please opine further whether or not any additional disability due to or following VA treatment from November 2007 to August 2008 involves an event not reasonably foreseeable.  

The examiner must explain the rationale for all opinions, identifying all etiological factors implicated in any additional left eye disability, to specifically include the detached retina, shown since the Veteran's VA medical and surgical treatment from between November 2007 and August 2008..

3. The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine whether he has an elbow disability, and if so, its likely etiology.  The Veteran's record (to include this remand and his postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) any/each elbow disability found.  Specifically, does the Veteran have tennis elbow (lateral epicondylitis)?

(b) What is the most likely etiology for any (and each)  elbow disability entity(ies) diagnosed?  Specifically, is it at least likely as not (a 50% or better probability) that such disability was either caused or aggravated by his service-connected left ankle disability(to include required  use of a cane to ambulate)?  If an elbow disability is found to not have been caused, but to have been aggravated by the service-connected left ankle disability, please identify the degree of impairment that is due to such aggravation. 

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the entire record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

